Citation Nr: 0007063	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-42 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for increased rating for a 
solid fibrous tumor mass on the plantar surface of the left 
foot (previously diagnosed as plantar fibromatoisis), 
currently evaluated as 10 percent disabling.  



INTRODUCTION

The veteran had active military service from August 1980 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Winston- 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
post-operative residuals of plantar fibromatosis of the left 
foot and assigned a 10 percent disability rating.  

The veteran was scheduled to testify before traveling member 
of the Board in September 1997 but he failed to report.  
Thereafter, he demonstrated good cause for not attending the 
hearing, and the Board remanded the matter in September 1997 
to schedule another hearing.  Another hearing before a 
traveling member of the Board was scheduled in June 1998 but 
the veteran again failed to report.  

In the July 1998 Board remand it was noted that the veteran 
was claiming service connection for a back disorder.  A 
January 1999 rating action granted service connection for low 
back pain as secondary to his service-connected left foot 
disorder.  In the July 1988 remand it was also noted that it 
appeared that the veteran was claiming entitlement to 
vocational rehabilitation benefits.  It does not appear that 
this matter has been addressed.  Accordingly, this matter is 
again referred to the RO.  

REMAND

When the case was remanded in 1999, the RO was to inform the 
veteran of the provisions of 38 C.F.R. § 3.655(b) in a 
supplemental statement of the case (SSOC).  This was done in 
a January 1999 SSOC.  

In a letter dated August 24, 1998 he indicated that he still 
wished to present evidence "at an appeal hearing" and 
reported that he had been treated for this service-connected 
left foot disorder during VA hospitalizations of July 1987 
and from November to December 1987.  These records are 
constructively but not actually within the claim file and 
must be obtained to ensure a complete record for appellate 
adjudication.  

By RO letter dated May 12, 1998, sent to the veteran's most 
recent address of record, he was notified of a travel board 
hearing scheduled in June 1998 but he failed to appear.  In a 
letter dated August 18, 1999 the veteran stated that he had 
been notified of the June 1998 travel board hearing after the 
hearing had taken place and he requested that all further 
correspondence be sent to a new address.  

This could conceivably be construed as a motion for yet 
another travel board hearing date.  However, another hearing 
date would be granted only if good cause is shown.  
Accordingly, the veteran is invited to formally request 
another travel board hearing and to show good cause why such 
a motion should be granted.  

Also, in the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts and if he 
does not, the VA does not have "to turn heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (VA 
cannot consider a claim abandoned when there is evidence of 
an alternate address) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996) (in which the veteran did not attend a scheduled 
VA examination and there was no evidence of an alternate 
address).  

Accordingly, the case is remanded for the following actions:

1.  The RO should obtain the records of the veteran's 
VA hospitalizations in July 1997 and November 1987.  
When obtained these records must be associated with 
the claim file.  

2.  The veteran should be requested to file a formal 
motion requesting another travel board hearing and he 
should also be invited to show good cause why the 
motion should be granted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

